Citation Nr: 0637735	
Decision Date: 12/05/06    Archive Date: 12/12/06

DOCKET NO.  03-24 376	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington

THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a claim for service connection for asthma.

2.	Entitlement to service connection for a respiratory 
disorder, including asthma and chronic obstructive pulmonary 
disease (COPD) with complications due to medication.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1957 to 
June 1958.

This case comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO)  in Seattle, 
Washington, which denied service connection for COPD with 
complications due to medication.  

In addition, there is a prior July 1975 Board decision of 
record that denied service connection for asthma.  In the 
February 2003 rating decision at issue, the RO considered in 
adjudicating the claim for service connection for COPD 
whether new and material evidence had been received to reopen 
the previously denied claim for asthma, inasmuch as it 
constituted a similar condition to the more recently claimed 
breathing problems/COPD - but even so had been the subject 
of the prior, final Board decision.  The RO determined the 
evidence did not warrant reopening this claim.  

A significant portion of the medical evidence obtained since 
February 2003 concerns the diagnosis and etiology of asthma, 
and thus reevaluation of the claimed asthma condition 
continues to be salient in resolving the COPD claim.  
Accordingly, the Board will consider as a distinct issue the 
veteran's petition to reopen the claim for service connection 
for asthma, and notwithstanding that the RO adjudicated this 
issue in conjunction with his underlying claim for COPD.  
See 38 C.F.R. § 3.156(a) (2006).  The Board, however, must 
make the threshold determination of whether new and material 
evidence has been received since the prior July 1975 decision 
- to reopen this claim - because this in turn affects the 
Board's jurisdiction to reach the underlying claim on the 
merits.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  



Recently, also, in August 2006, the veteran provided 
testimony during a hearing at the RO before the undersigned 
Veterans Law Judge (VLJ) of the Board.  This type of hearing 
is also referred to as a "travel Board" hearing.  During 
the hearing, he submitted additional evidence (evaluation 
reports from several private doctors) and waived his right to 
have this additional evidence initially considered by the RO.  
See 38 C.F.R. §§ 20.800, 20.1304 (2006).   

For the reasons discussed below, the Board is reopening the 
veteran's claim for service connection for asthma.  This 
claim will then be considered on the merits as part and 
parcel of his more generic claim for service connection for a 
respiratory disorder -- inclusive of both asthma and COPD 
with complications due to medication.


FINDINGS OF FACT

1.	The veteran has received comprehensive notice regarding 
the evidence needed to substantiate his claims, including an 
explanation of whose specific responsibility -- his or VA's, 
it was to obtain this supporting evidence and information.  
Moreover, all relevant evidence necessary for a fair 
disposition of his claims has been obtained.

2.	In its July 1975 decision, the Board denied the veteran's 
original claim for service connection for asthma.  He was 
properly notified of that unfavorable determination later 
that month.

3.	At least some of the additional evidence received since 
that July 1975 Board decision, however, relates to an 
unestablished element necessary to support the claim for 
service connection for asthma and presents a reasonable 
possibility of substantiating this claim.



4.	But even so, there is clear and unmistakable evidence 
indicating the veteran's asthma pre-existed his military 
service and showing it was not made chronically worse by his 
service.  There is likewise no evidence that any other 
current respiratory disorder, including COPD, began during 
service; rather, the evidence indicates the COPD and 
attendant conditions claimed as related to using medication 
are post-service manifestations of the underlying asthma 
condition.  


CONCLUSIONS OF LAW

1.	The Board's July 1975 decision denying service connection 
for asthma is final. 38 U.S.C.A. § 7104 (West 2002); 38 
C.F.R. §§ 3.104, 20.1100 (2006).

2.	Some of the additional evidence received since that July 
1975 decision is new and material and, therefore, sufficient 
to reopen the claim for service connection for asthma.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).

3.	But the veteran does not currently have a respiratory 
disorder that was incurred in or aggravated during service 
- including asthma and/or COPD with alleged complications 
due to medication.  38 U.S.C.A. §§ 1111, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 
3.304, 3.306, 3.380 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
was signed into law effective November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2006).  



VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal  of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements are:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.

Upon receipt of an application for "service connection" 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide  the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Regarding the degree of disability element, Dingess/Hartman 
holds that a claimant must, at a minimum, be notified that 
should service connection be awarded, a schedular or 
extraschedular disability rating will be determined by 
applying relevant diagnostic codes in the rating schedule, 
found in Title 38, Code of Federal Regulations, to provide a 
disability rating from 0 percent to as much as 100 percent 
(depending on the disability involved) based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment.  Moreover, consistent with 
the statutory and regulatory history, that notice must 
provide examples of the types of medical and lay evidence 
that the claimant could submit (or ask VA to obtain) that are 
relevant to establishing a disability - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing 
exceptional circumstances relating to the disability.

As to the effective date element, Dingess/Hartman holds that 
the claimant must be notified

that the effective date of an award of service 
connection and any assigned disability rating(s) 
will be determined based on when VA receives the 
claim, when the evidence that establishes the basis 
for a disability rating that reflects that level of 
disability was submitted, or on the day after the 
veteran's discharge from service if the claim that 
is the basis for which service connection is 
awarded is submitted within one year after 
discharge.  

Concerning the matter of timing, the Court states that the 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ, i.e., RO).  
Such timely notice provides a meaningful opportunity for a 
claimant to act responsively and to participate effectively 
in the development of his or her claim.  When a content-
complying - but late, notice is provided, a question is 
raised as to whether the claimant was prejudiced by the late 
notice, and the answer to that question depends on the 
factual situation in a particular case.  See, too, Pelegrini 
II, 18 Vet. App. at 119-20 (where the Court also held, among 
other things, that VCAA notice, as required by 38 U.S.C. § 
5103(a), to the extent possible, must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits).



While the decision in Dingess/Hartman talks about "service 
connection" and involves downstream initial rating and 
effective date claims, the impact of this decision is not 
limited to Fenderson v. West, 12 Vet. App. 119 (1999) - type 
situations involving the assignment of staged initial 
disability ratings.  Because the Court's decision is premised 
on the five elements of a service connection claim, it is the 
consensus opinion within the Department that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a 
"service connection" claim.  For example, the notice for an 
increased rating claim needs to include a discussion of the 
effective date element, and the notice for a reopening claim 
needs to discuss both the rating and effective date elements, 
etc.  Similarly, even for claims that "fall beyond" 
the five basic elements of a service connection claim, such 
as special monthly compensation, pension, etc., the effective 
date to be assigned if the claim is granted is a matter that 
needs to be addressed in the VCAA notice.

In accordance with the above criteria pertaining to the 
content of the VCAA notice provided, the veteran has been 
sufficiently informed as to the procedures in effect for the 
development of his claims.  The specific documentation that 
provided the requisite notice only warrants detailed review 
insofar as the claim for service connection for a respiratory 
disorder (including COPD and asthma), with respect to which 
the Board is denying on the merits.  Since, however, the 
Board is granting  the veteran's petition to reopen a 
previously denied claim for service connection  for asthma, 
there is no need for discussion of whether the VCAA duties to 
notify and assist were satisfied regarding that claim, 
because even if this was not accomplished, it is at most only 
harmless error.  Cf. Bernard v. Brown,                    4 
Vet. App. 384 (1993).  See, too, Mayfield v. Nicholson, 
19 Vet. App. 103 (2004), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006). 

Consistent with the requirement that a claimant seeking VA 
compensation benefits is provided with content-specific VCAA 
notice, the veteran has received several VCAA letters that 
pertained to his claim for service connection for a 
respiratory disorder.  It initially warrants consideration 
that while the relevant notice letters issued to the veteran 
each specifically addressed his then pending claim for    
service connection for COPD, and the issue has since been 
expanded to include asthma, the regulatory criteria for these 
benefits and the underlying nature of the conditions 
themselves are substantially similar, and therefore the 
information presented on the COPD claim fairly apprised the 
veteran of the procedures for development of the claim 
pertaining to asthma.  

In the present case, the December 2002 and April 2004 
correspondence from the RO informed the veteran as to the 
general criteria in effect for establishing a valid claim for 
service connection.  More specific explanation concerning the 
evidence still needed to substantiate his claim, including 
evidence showing in-service aggravation of his pre-existing 
asthma condition (as a precursor of a current respiratory 
disorder) was provided through issuance of the July 2003 
statement of the case (SOC), and later supplemental SOCs 
(SSOCs).  Accordingly, the first requirement of valid VCAA 
notice under Pelegrini II was met.  

In addition, both letters included language informing the 
veteran as to the mutual obligation between VA and him to 
obtain further relevant evidence.  This included notice that 
VA would undertake reasonable efforts to help obtain evidence 
necessary to support the claim, including obtaining VA and 
private medical records, employment records, and records from 
other Federal agencies.  Enclosed was a copy of VA Form 21-
4142 (Authorization and Consent to Release of Information) 
upon which he could identify further sources of evidence.  So 
the second and third elements set forth in Pelegrini II for 
VCAA notice were likewise met. 

Also, the April 2004 correspondence specifically required 
that if the veteran had any other evidence or information 
that he believed would support his claim to please inform the 
RO of this, and that if there was any evidence in his 
possession that pertained to his claim to please submit it 
directly.  Thus, the fourth and final element of VCAA notice 
was satisfied.

The veteran has also received notification of the type of 
evidence necessary to establish a disability rating or 
effective date for the claimed disability under 
consideration, through correspondence from the RO dated in 
March 2006 informing him of the recent holding in the 
Dingess/Hartman decision.  He has therefore received detailed 
notice concerning both the disability rating and effective 
date elements of his claim.

Along with the foregoing criteria for the content of VCAA 
notice, the relevant notice information must also have been 
provided in a timely manner.  Here, the initial December 2002 
correspondence was provided to the veteran in advance of the 
February 2003 rating decision on appeal -- this is consistent 
with the sequence of events prescribed in Pelegrini II for 
timely notice, i.e., notice sent prior to issuance of the 
initial rating decision under review.  However, the 
subsequent   April 2004 letter was not timely under the above 
standard, since it did not precede the determination on 
appeal.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).  

That notwithstanding, the RO has nonetheless taken sufficient 
measures such that any defect in the timing of the notice has 
not had a detrimental impact upon the continuing adjudication 
of the veteran's claim.  Following issuance of the issuance 
of the above-noted April 2004 correspondence, the veteran had 
ample opportunity to respond with supporting evidence and/or 
argument prior to the RO's issuance of the May 2005 SSOC 
continuing the denial of his claim, and August 2006 
certification of this case to the Board.  In May 2004, he 
participated in an informal hearing conference with a 
Decision Review Officer (DRO) at which explanation was 
provided as to the significance of the VCAA to his claim, and 
of further attempts to obtain relevant evidence, including 
arranging for him to undergo a VA examination.  Since then, 
private treatment records have been obtained from several 
additional sources, and the veteran has undergone a November 
2004 medical examination.  He has also provided a March 2005 
statement from Dr. N.  concerning the etiology of the claimed 
disorder.  Through an April 2006 VCAA notice response, he 
indicated that he had no further evidence to present in 
support of his claim.   For these reasons, the Board finds 
that regardless of the timing of the subsequent VCAA notice 
letter, the veteran has been afforded "a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA."         See Mayfield, 444 F.3d 1328 (Fed. 
Cir. 2006).

Moreover, the RO has taken appropriate action to comply with 
the duty to assist the veteran with the development of his 
claim for a service connection for a respiratory disorder.  
The RO has obtained the veteran's service medical records 
(SMRs),      his VA outpatient and hospitalization records 
over a period of more than two decades, and records from 
several private treatment providers.  The RO has also 
arranged for him to undergo VA examination in connection with 
the claim on appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The veteran has submitted additional relevant 
records of private treatment, and several personal 
statements.  He has also provided testimony during an August 
2006 travel Board hearing before the undersigned VLJ of the 
Board.  38 C.F.R. § 20.704(a).

In sum, the record reflects that the facts pertinent to the 
claim for service connection for a respiratory disorder have 
been properly developed and that no further development is 
required to comply with the provisions of the VCAA or the 
implementing regulations.  That is to say, "the record has 
been fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the appellant 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will address 
the merits of the claim.


Petition to Reopen Previously Denied Claim

Service connection may be established for any current 
disability that is the result of a disease or an injury 
incurred or aggravated during service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303(a).

A preexisting injury or disease will be presumed to have 
been aggravated by active service where there is an increase 
in disability during service beyond its natural progression.  
In order to rebut the presumption of aggravation, there must 
be clear and unmistakable (obvious or manifest) evidence 
that the increase in severity was due to the natural 
progression of the disability.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a) and (b).  

In its previous July 1975 decision, the Board denied the 
veteran's original claim for service connection for asthma.  
It was determined at that time upon review of his SMRs that 
he had an asthma condition that clearly and unmistakably pre-
existed service, based upon a notation on his military 
entrance examination of the same, with an initial onset 
during his childhood.  This pre-existing condition having 
been shown, the Board next evaluated the SMRs and other 
relevant findings related to service as to whether the 
veteran's asthma underwent substantial aggravation 
during service.  While service records indicated recurrent 
asthma attacks which fluctuated as a result of activity, 
emotional upsets, and exposure to allergens, these incidents 
appeared to represent acute exacerbations without 
identifiable residuals, and there was no finding of record 
that asthma was actually made worse during service.  The 
Board concluded that in-service aggravation had not occurred 
as alleged, and the claim was accordingly denied on that 
basis.    

The Board notified the veteran of its July 1975 decision 
denying his claim that same month, and at that time the 
Board's decision was the final step in the appellate process.  
The Court was not enacted until many years later, in November 
1988.  

This, in turn, means there must be new and material evidence 
since the Board's  July 1975 decision to reopen this claim 
and warrant further consideration of it        on a de novo 
basis.  38 U.S.C.A. § 5108 (West 2002), 38 C.F.R. § 3.156 
(2006); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

The amendments to 38 C.F.R. § 3.156, in particular, resulting 
from the VCAA, only apply prospectively to applications to 
reopen that were received on or after August 29, 2001.  Here, 
the correspondence from the veteran which the Board    will 
construe as a petition to reopen his claim for service 
connection for asthma (although that statement only directly 
referred to claimed COPD) was received      in October 2002, 
after that cutoff date.  So the amended version of § 
3.156(a), providing a new definition of new and material 
evidence, applies to his current appeal.
    


According to the amended version of 38 C.F.R. § 3.156(a) 
(2006), new evidence means evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

Materiality contemplates evidence that "tend[s] to prove 
the merits of the claim as to each essential element that 
was a specified basis for that last final disallowance of 
the claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).  
The Court in Evans held that the evidence to be considered 
is that added to the record since the last final denial on 
any basis.  When determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  In Kutscherousky v. West, 12 Vet. App. 369 (1999), 
the Court held that the prior holding in Justus that the 
credibility of the evidence is to be presumed was not 
altered by the Federal Circuit's decision in Hodge.

Since the issuance of the Board's July 1975 denial of service 
connection for asthma, there is an abundance of additional 
evidence that has been added to the claims file, including 
medical evidence directly pertaining to the continued 
evaluation and treatment for a respiratory disorder.  These 
records encompass documentation from several private 
treatment providers from the mid-1970s up until the present, 
and in particular, a recent March 2005 letter from Dr. N., a 
private treating physician, stating his opinion as to the 
etiology of the veteran's present respiratory condition.  
Other additional items of evidence are the veteran's VA 
outpatient clinical records since the mid-1990s, the report 
of an October 1983 VA examination by an ear, nose and throat 
(ENT) specialist, and a November 2004 general medical 
examination.  Also of record are several statements from the 
veteran and the transcript of his testimony from the August 
2006 travel Board hearing.  



Upon consideration of this additional evidence in view of the 
basis for the Board's 1975 denial of his original claim, the 
above-referenced March 2005 private physician's statement 
presents a reasonable possibility of substantiating the claim 
on the essential elements of in-service aggravation of pre-
existing asthma, and therefore is material to the claim.  In 
his March 2005 correspondence, Dr. N. in addressing the 
etiology of the veteran's asthma initially stated that the 
current severity of this condition and some attendant 
complications is to a significant extent due to a more than 
30-year history of prescribed steroid use.  While such 
finding in itself did not link a current respiratory 
disability to military service (the veteran was discharged 
from the military in June 1958), Dr. N. further explained 
that events directly from service including gas mask 
training, pollens, weather conditions, and the unavailability 
then of inhaled steroids as a modality (for the brief period 
for which that treatment was rendered in service) also 
contributed to his recent problems.  The physician indicated, 
in summary, that asthma began during service and had worsened 
since service in relation to steroid usage. 

Notwithstanding that this physician's opinion, admittedly, 
was not rendered in terms that were directly responsive to 
the issue of in-service aggravation,                it 
nonetheless offers substantial support on this subject in 
identifying numerous factors, including but not limited to 
allergens and prescribed steroid use that affected the 
veteran's respiratory state.  The finding that asthma 
allegedly began in service (based upon the information then 
available to the physician), in itself also raises the 
potential likelihood of in-service aggravation of that same 
condition.  Moreover, while there is also of record a 
November 2004 VA examiner's opinion presenting a less 
favorable conclusion on the matter of etiology, the actual 
weighing of the respective merits of these contradictory 
opinions is not a relevant factor in determining whether the 
claim should be reopened.  See Wilkinson v. Brown, 
8 Vet. App. 263, 270-71 (1995) (weighing of evidence is not 
permitted at the reopening stage, except in the very limited 
situation where the evidence is            "so 
overwhelmingly against the claim that regardless of new and 
probative evidence, there is no 'reasonable possibility' the 
claim could be allowed").  



Accordingly, the Board finds that the veteran has fulfilled 
his threshold burden of submitting new and material evidence 
to reopen the previously denied claim for service connection 
for asthma.  See, e.g., Hickson v. West, 11 Vet. App. 374, 
378 (1998).  In adjudicating the underlying claim on the 
merits, as previously mentioned, the Board will consider the 
claim as part and parcel of an expanded issue of service 
connection for a respiratory disorder -- inclusive of both 
asthma and COPD.  


Service Connection for a Respiratory Disorder

As mentioned, service connection is granted for a disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of 
a nexus between the claimed in-service disease or injury and 
the present disease or injury. See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000).

Service connection also may be granted for a preexisting 
condition if it was aggravated during service beyond its 
natural progression.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  
A preexisting injury or disease will be presumed to have 
been aggravated by active service where there is an increase 
in disability during service. In order to rebut the 
presumption of aggravation, there must be clear and 
unmistakable (obvious or manifest) evidence that the 
increase in severity was due to the natural progression of 
the disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), 
and (b).  

There is no aggravation of a preexisting disease or injury 
if the condition underwent no increase in severity during 
service on the basis of the evidence of record pertinent to 
the manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).  Also, 
intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  Accordingly, "a lasting worsening of 
the condition" -- that is, a worsening that existed not 
only at the time of separation but one that still exists 
currently is required.  See Routen v. Brown, 10 Vet. App. 
183, 189 (1997).

Under VA law, every person employed in the active military, 
naval, or air service shall be taken to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.

In July 2003, VA's General Counsel issued a precedent opinion 
holding that          in order to rebut the presumption of 
soundness in 38 U.S.C.A. § 1111, VA must demonstrate by clear 
and unmistakable evidence both that the disease or injury 
in question existed prior to service and that it was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
This holding replaced the previous standard under 38 C.F.R. § 
3.304(b), which had required that if a condition was not 
noted at entry but was shown by clear and unmistakable 
evidence to have existed prior to entry, the burden then 
shifted to the claimant to show that the condition increased 
in severity during service.  



Under 38 C.F.R. 3.380, diseases of allergic etiology may not 
be disposed of routinely as constitutional or developmental 
abnormalities.  Service connection must be determined on the 
evidence as to existence prior to enlistment and, 
if so existent, a comparative study must be made of its 
severity at enlistment and subsequently.  The determination 
as to a relationship to service must be made on the whole 
evidentiary showing.

In determining whether service connection is warranted, VA 
is responsible for considering both the positive and 
negative evidence.  If the evidence, as a whole, 
is supportive or is in relative equipoise (i.e., about 
evenly balanced), then the veteran prevails.  Conversely, if 
the preponderance of the evidence is negative, then service 
connection must be denied.  See 38 C.F.R. § 3.102;                     
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

As a preliminary consideration to determining whether the 
veteran's current diagnosed asthma and/or COPD (with other 
complications allegedly resulting from COPD) are attributable 
to service, the Board must determine whether to proceed upon 
a theory of in-service incurrence or of aggravation of a 
disease that             pre-existed service entry.  Under 
the present circumstances, the competent evidence requires 
that the etiology of the veteran's respiratory disorder is 
determined on the basis of potential in-service aggravation.

It initially is worth reiterating that the report of the 
veteran's August 1957 military entrance examination clearly 
noted a history of "asthma [dating back] to age 10."  In 
addition, there is also documentation of previous treatment 
for hay fever.  So based upon these facts, the presumption of 
soundness has been effectively rebutted in this case.  See 38 
U.S.C.A. §§ 1111, 1137.  Notwithstanding that the specific 
condition of asthma is that which pre-existed service, the 
absence of the presumption of soundness should also apply in 
evaluating the veteran for COPD since that condition was 
first diagnosed after service and represents a substantially 
similar obstructive lung condition to his asthma.  See 
38 C.F.R. § 3.303(d).



The determinative issue, then, is whether the veteran's 
current respiratory pathology (to include either COPD or any 
recent pronounced increase in severity in the underlying 
asthma condition itself), is due to service-related 
aggravation of his 
pre-existing asthma disorder -- in other words, whether that 
condition underwent   a permanent worsening during service 
beyond the natural progression of the disease.  See 38 C.F.R. 
§ 3.304.  See also VAOPGCPREC 3-2003 (July 16, 2003).  The 
veteran has indicated he developed complications secondary to 
his COPD, including a gallbladder removal and other 
procedures that involved his gastrointestinal system, which 
were required due to the effect of prescribed steroids for 
the COPD condition.  If COPD, itself, were found to be 
related to service as the consequence of an aggravation of a 
respiratory disorder therein, then service connection for the 
resultant illness from medication use for COPD would also 
warrant review in this instance.  See 38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439 (1995).

In identifying the potential sources of claimed in-service 
aggravation, the veteran and his representative have cited 
alleged exposure to environmental allergens, gas mask 
training, and the treatment of asthma itself in service 
through prescribed steroids, a treatment modality which he 
believed had unintentionally caused a deterioration of his 
respiratory condition.  Also claimed is an apparent allergic 
reaction to penicillin during treatment for tonsillitis that 
further hindered a recovery from exacerbations of his asthma 
during service.

With respect to whether there is actual evidence of in-
service aggravation of the veteran's pre-existing asthma 
condition, the first source of relevant evidence is his SMRs.  
As indicated, his service entrance examination in August 1957 
identified his documented history of asthma for several years 
preceding service, and a contemporaneous record at the time 
he reported to a naval training center showed that he was 
allergic to pollen.  In September 1957, he was evaluated and 
treated for an episode of acute tonsillitis, which improved 
over the next few days.  Subsequently, in a March 1958 sick 
call treatment record, it was again observed he had a sore 
throat and tonsillitis. The next month, he received treatment 
for hay fever, with slight difficulty breathing and rhinitis 
symptoms.  A follow-up evaluation showed improvement in his 
condition; he was seen on two further occasions in April 1958 
on an outpatient basis for asthma.    

The veteran then was admitted to a Naval hospital later in 
April 1958 for recurrence of annual hay fever, associated 
with dyspnea on exertion.  Following the commencement of 
treatment at that facility, he underwent evaluation by a 
Board of Medical Survey.  It was observed that he had 
experienced asthma attacks annually since an early age, and 
that the problem had returned that month.  His recent course 
of treatment had involved being placed on antihistomanics, 
intermittent steroid therapy and bronchial dilators, on which 
he had done fairly well although with great fluctuations in 
his course from activity, exposure to dust, etc.  The Board 
of Medical Survey rendered a diagnosis of asthma, perennial, 
allergen unknown, which existed prior to enlistment, but was 
not aggravated by service.  In view of the veteran's medical 
history, and the reoccurrence of symptoms over the past few 
months, it was recommended that he be discharged from 
service.

From consideration of the above findings pertaining to in-
service evaluation and treatment, there is no clearly 
apparent instance of permanent aggravation, especially given 
the statement of the evaluating Board of Medical Survey that 
the veteran experienced fluctuations in the severity of his 
asthma from environmental factors, but that there was no 
permanent aggravation -- and that the symptoms beginning in 
early-1958 were similar to earlier periodic exacerbations of 
symptoms in the years preceding service.  That is to say, he 
did not only experience these attacks during service, but 
instead had clearly and unmistakably also experienced them 
prior to joining the military.  So they were not exclusive to 
his military service.  See, e.g., Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991) (mere intermittent or temporary flare-
ups during service of a preexisting injury or disease do not 
constitute aggravation).  Because the eventual finding as to 
whether in-service aggravation actually occurred is a medical 
determination, however, the opinion of a competent medical 
provider would be essential in resolving this issue.  In this 
regard, there are two medical opinions currently of record on 
this subject.  For the reasons addressed below, the more 
persuasive opinion is that which tends to rule out 
substantial aggravation of asthma during service.

Considering first the March 2005 statement of Dr. N., a 
pulmonary specialist treating the veteran, this physician 
determined the veteran's asthma began during his military 
service, and then continued to progress due to prescribed 
steroid usage that initially began in service.  While the 
opinion itself was not expressed directly in terms of 
aggravation during service, the finding as to service 
incurrence on its own substantiates the alleged aggravation.  
Dr. N. then proceeded to explain that events directly from 
service including gas mask training, pollens, weather 
conditions, and the unavailability then of inhaled steroids 
as a modality in 1958 significantly contributed to the 
veteran's recent problems.  He also found that the veteran's 
more than 30-year history of steroid use (again, primarily 
post-service) had caused further worsening of his condition 
and secondary complications, although this additional finding 
does not so much pertain to the question of aggravation at 
hand, as what possibly occurred post-service resulting from 
that alleged aggravation.

In addition to this medical conclusion obtained, there is an 
in-depth opinion of record from a November 2004 VA examiner 
with respect to the prior history of the veteran's asthma.  
The physician initially indicated his review of the veteran's 
claims file, including SMRs.  He considered the veteran's 
reported onset of stomach, cardiovascular, colon and 
intestinal disorders that had developed from chronic 
Prednisone therapy from 1958 until the late 1980s, and of 
removal of various papillomas that had developed near the 
larynx and in the lower respiratory tract. The veteran had 
continued to require intermittent steroid use since then, 
although not specifically with Prednisone.  The diagnosis 
was, in part, asthma, severe, requiring oxygen at the rate of 
3 liters per minute on an as-needed basis. 

The examiner then further indicated with reference to the 
issue of aggravation that based on the SMRs and associated 
hospitalization report, it might be reasonable to assume that 
exposure to tear gas or allergens such as grasses or pollens 
could trigger asthmatic episodes during military service.  
But even so, he did not believe that such exposures by 
themselves would indicate or foretell a significant 
aggravation or worsening of the underlying asthmatic 
condition.  He found that treatment with intermittent 
steroids and bronchodilators would be appropriate for those 
flare-ups in service, and that these did not appear to have 
led to the worsening of asthma.  


It was observed that prolonged use of oral steroids may have 
a long-term adverse impact on different organ systems, 
including lower bone density and rupture of a colon 
diverticula; he could not state with any certainty, though, 
that these symptoms were related to the veteran's use of oral 
Prednisone for the timeframe in question.               In 
summary, he explained that pre-existing asthma was less 
likely than not subject to aggravation in service, and that 
the issue of prolonged use of low doses of steroids could not 
be resolved without resort to mere speculation.   

In adjudicating the veteran's claim, the Board has the 
responsibility of weighing  the evidence both favorable and 
unfavorable, to determine where to give credit    and where 
to withhold the same.  This includes accepting certain 
medical opinions over others.  See Evans v. West, 12 Vet. 
App. 22, 30 (1998) (citing Owens v. Brown,       7 Vet. App. 
429, 433 (1995)); Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999).  Obviously, this responsibility is more difficult 
when, as here, medical opinions diverge.  At the same time, 
the Board is mindful that it cannot make its own independent 
medical determination and there must be plausible reasons for 
favoring one medical opinion over another.  Evans at 31; see 
also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing 
Colvin v. Derwinski, 1 Vet. App. 171 (1991). This 
notwithstanding, there is such a plausible justification in 
this instance upon which to find that the November 2004 
VA examiner's opinion is the more probative assessment.

In comparing the above physicians' opinions, of key 
significance is that the November 2004 examiner directly 
addressed and proceeded to rule out the likelihood of the 
aggravation of pre-existing asthma, whereas the March 2005 
physician's opinion identified various in-service factors as 
contributing causes (and thereby potentially relevant to the 
aggravation question), but also identified medication usage 
that was mostly post-service as worsening the asthma 
condition, considering that only a period of months from a 
more than 30-year history of prescribed steroid use was from 
during service.  Also, the VA examiner's conclusion has as 
its foundation a physical examination of the veteran and 
thorough review of his medical history - including service 
medical records.  See Prejean v. West, 13 Vet. App. 444, 448-
9 (2000); Black v. Brown, 5 Vet. App. 177, 180 (1993).  In 
considering the potential effect of allergen exposure upon 
asthma during service, the November 2004 opinion is also 
consistent with             38 C.F.R. § 3.380 in that it 
indicates review of the severity of asthma both        before 
and since enlistment, with the determination that episodes of 
recurrent asthma even due to allergic causes were acute 
exacerbations with no apparent permanent residuals.     

Accordingly, since the November 2004 VA examiner's opinion 
had an identifiable factual basis grounded in the objective 
record, and directly addressed the issue under consideration 
of in-service aggravation, it should be accepted as the most 
probative opinion with regard to a medical relationship 
between a respiratory disorder and military service.  
See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); 
Waddell v. Brown, 5 Vet. App. 454, 456 (1993); Goss v. Brown, 
9 Vet. App. 109, 114 (1996).  Where there has not been an 
established finding of aggravation of asthma, that would in 
turn rule out the potential basis for a COPD and/or secondary 
complications for medication for COPD to be service connected 
as secondary to the claimed in-service aggravation.  See 
Allen v. Brown, 7 Vet. App. 439 (1995), citing 38 C.F.R. § 
3.310(a).  There is likewise no specific diagnosis of COPD, 
or any respiratory illness as distinct from asthma, which was 
diagnosed during service or within a few years thereafter, 
and that might otherwise support service connection for a 
respiratory disorder other than asthma on a direct basis, in 
the event that it were also shown that the presumption of 
soundness did not apply as to a respiratory illness other 
than asthma, which was definitively noted to have preceded 
the veteran's service.  

The Board has also taken into account the assertions of the 
veteran in adjudicating his claim for service connection; 
however, as he is a layman, he does not have the necessary 
medical training and expertise to give a probative opinion on 
the cause of the claimed disabilities, and to include whether 
his pre-existing asthma underwent aggravation due to factors 
related to military service.  See Grottveit v. Brown,          
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  



For these reasons and bases, the preponderance of the 
evidence is unfavorable as to the veteran's claim for service 
connection for a respiratory disorder.  Under these 
circumstances, the benefit-of-the-doubt doctrine does not 
apply, and his claim must be denied.  38 U.S.C.A. 5107(b); 38 
C.F.R. § 3.102.  See also Alemany v. Brown,     9 Vet. App. 
518, 519 (1996).


ORDER

The petition to reopen the claim for service connection for 
asthma is granted.   

However, the claim for service connection for a respiratory 
disorder, inclusive of both asthma and COPD with 
complications due to medication, is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


